DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 6/5/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 6/5/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 2010/0009719 A1), and further in view of MULHERKAR (US 10,365,887 B1).
REGARDING CLAIM 1, OH discloses an electronic device comprising: 
a memory in which one or more applications are installed; 
a communication circuit; and a processor, wherein the processor is configured to: 
acquire audio data (OH Fig. 13 – “Have you ever listened to the music?”) while a designated application among the one or more applications is being executed (OH Par 183 – “A user may execute a video call function through a voice command. Once a specific voice command (e.g., “video call”) relating to a ‘video call function’ is input from a user, the controller 180 recognizes the voice command 711 and executes a ‘video call function’ in response.”; Par 191 – “For instance, a sentence spoken by a user in a call mode, such as ‘Have you ever listened to the music?’ may be detected (721). If the ‘music’ among the entire call content is a preset voice command, the controller 180 compares the call content with the voice commands stored in the database 163, thereby detecting the corresponding voice commands (e.g., music) included in the call content.”), comprising storing at least a partial section (OH Par 146 – “The controller 180 then stores the input voice command in the memory 160 (S203). Further, when the voice command is input under a specified domain, the controller 180 may analyze a context and content of the voice command based on the specified domain by using a voice recognition algorithm. The voice command may be converted into text-type information for analysis (S204), and then stored in a specific database 802 of the memory 160.”; Par 191 – “For instance, a sentence spoken by a user in a call mode, such as ‘Have you ever listened to the music?’ may be detected (721). If the ‘music’ among the entire call content is a preset voice command, the controller 180 compares the call content with the voice commands stored in the database 163, thereby detecting the corresponding voice commands (e.g., music) included in the call content.”) including a plurality of pieces of phoneme information among the audio data in the memory (OH Fig. 13 – “Recognize user’s voice 22 -> Detect voice command 723”; Par 164 – “In this embodiment, the first database 161 may store voice information for recognizing a voice input through the microphone in units of phonemes or syllables, or morphemes. The second database 162 may store information (e.g., grammar, pronunciation precision, sentence structure, etc.) for judging an entire meaning of a voice command based on the recognized voice information.”; Par 165 – “The third database 163 may be identified to correspond to information relating to menus of a specific category according to a domain preset for voice command recognition. The respective database may store sound (pronunciation) information, and phonemes, syllable, morphemes, words, keywords, or sentences corresponding to the pronunciation information.”), 
when a designated condition is satisfied (OH Par 190 – “The controller 180 recognizes a user's voice command from call content input through the microphone 122 (722). Then, the controller 180 compares the recognized voice command with the voice command stored in the database 163. Through the comparison process, the controller 180 detects a voice command included in the call content (723).”; Par 191 – “For instance, a sentence spoken by a user in a call mode, such as ‘Have you ever listened to the music?’ may be detected (721). If the ‘music’ among the entire call content is a preset voice command, the controller 180 compares the call content with the voice commands stored in the database 163, thereby detecting the corresponding voice commands (e.g., music) included in the call content.”), [transmit the at least the partial section to an external electronic device] so that the [external] electronic device generates designated information for executing at least one application among the one or more applications (OH Par 130 – “Further, after the controller 180 determines the meaning of the input voice command in step S104, the controller 180 may output a result value of the meaning (S105). The result value may include control signals for executing menus relating to functions or services corresponding to the determined meaning, for controlling specific components of the mobile terminal, and the like. The result value may also include data for displaying information relating to the recognized voice command.”) using at least a portion of the plurality of pieces of phoneme information stored before the designated condition is satisfied (OH Fig. 10 – “First database 161; Second database 162; stores the input voice command in the memory 160 (S203). Further, when the voice command is input under a specified domain, the controller 180 may analyze a context and content of the voice command based on the specified domain by using a voice recognition algorithm. The voice command may be converted into text-type information for analysis (S204), and then stored in a specific database 802 of the memory 160.”; Par 191 – “For instance, a sentence spoken by a user in a call mode, such as ‘Have you ever listened to the music?’ may be detected (721). If the ‘music’ among the entire call content is a preset voice command, the controller 180 compares the call content with the voice commands stored in the database 163, thereby detecting the corresponding voice commands (e.g., music) included in the call content.”), and 
execute the at least one application (OH Fig. 14 Unit 751; and Fig. 15A – “MUSIC 1”) in relation to the designated application based at least on the designated information (OH Fig. 13 – “Display specific menu corresponding to voice command (e.g., music), or automatically execute menu”; Par 192 – “The controller 180 may display a specific menu corresponding to the voice command on the display 151, or may automatically execute the specific menu according to an option preset through an environment setting menu (724).”; Par 196 – “Once the menus 731-733 are displayed, a user may select at least one of the menus for direct execution. The menus corresponding to the detected voice command may be automatically executed by the controller 180. Once a specific menu corresponding to a voice command is executed, the controller 180 may display an execution screen 751 corresponding to the specific menu on one side of the display region. For instance, the controller 180 may display the execution screen 751 on one side of the display region in an overlaying manner, or on one display region between two display regions 730 and 740.”).
OH does not explicitly teach the [square-bracketed] limitations.  In other words, OH teaches the electronic device itself generates designated information (e.g., recognition results and/or control signals based on the results) for executing an application using the partial section of the 

MULHERKAR discloses the [square-bracketed] limitations. MULHERKAR discloses a method/system for speech recognition for controlling a device comprising:
when a designated condition is satisfied (MULHERKAR Figs. 9 and 14; Col 3:32-56–“ The device 110 analyzes signals of the input audio 11 as they are received until the device 110 recognizes a keyword within the input audio 11 (illustrated as 102). The keyword may be a user identifying word or phrase, such as the user's name, for example, or may be some other word or phrase configured to activate the device 110 to perform certain operations, as described below.”; Col 17:20-47 – “When the device 110 recognizes a keyword in the audio data (illustrated as 102), the device 110 captures/compiles audio data received prior to, during, and after receipt of the keyword audio data (illustrated as 104).”), [transmit the at least the partial section to an external electronic device] (MULHERKAR Col 3:32-56 – “The device 110 sends captured audio data to the server 120 via the network(s) 199 (illustrated as 106).”; Col 17:20-47 – “The captured audio data is sent to the server 120 (illustrated as 106). Depending upon implementation, the device 110 may also send the server 120 location data corresponding to the device's location so that the server 120 may determine a command to execute based on the location.”) so that the [external] electronic device generates designated information (MULHERKAR Col 17:48-65 – “The server 120 performs ASR on the audio data to determine corresponding text (illustrated as 904). The server 120 then performs NLU on the text (illustrated as 906), and therefrom determines a command based on the text (illustrated as 908) or other data, such as the location of device 110. … The device 110 then executes the command. For example, execution of the command may cause the device 110 to output a notification using the form/method of the output method data (illustrated as 116).”) for executing at least one application among the one or more applications (MULHERKAR Col executes the command. For example, execution of the command may cause the device 110 to output a notification using the form/method of the output method data (illustrated as 116).”) using at least a portion of the plurality of pieces of phoneme information stored before the designated condition is satisfied (MULHERKAR Col 3:32-56 – “When the device 110 recognizes a keyword (which it is configured to recognize based on the device's location) in received audio (illustrated as 102), the device 110 captures audio received prior to, during, and after receipt of the keyword (illustrated as 104), and sends audio data corresponding thereto to the server 120 for processing (illustrated as 106).”; Col 17:20-47 –“ When the device 110 recognizes a keyword in the audio data (illustrated as 102), the device 110 captures/compiles audio data received prior to, during, and after receipt of the keyword audio data (illustrated as 104).”;  Col 7:14-42– “For example, the ASR process may compare the input audio data with models for sounds (e.g., subword units or phonemes) and sequences of sounds to identify words that match the sequence of sounds spoken in the utterance of the audio data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of OH to include an external device for generating data based on audio data, as taught by MULHERKAR.
One of ordinary skill would have been motivated to include an external device for generating data based on audio data, in order to increase computational power (MULHERKAR Col 3).


REGARDING CLAIM 2, OH in view of MULHERKAR discloses the electronic device of claim 1, wherein the processor is configured to transmit information acquired based at least on executing the at least one application to another external electronic device (OH Fig. 15A – “Music information sharing”; Par 202 – “Referring back to FIG. 15A, music (MUSIC 1) being currently output to a music playing screen may be sent to the party together with the user's voice. Alternatively, referring to FIG. 15B, once the user drags texts or images 752 displayed on the screen, the dragged texts or images 752 rather than the user's images 713 may be sent to the party (e.g. JOHN).”; Par 203 – “Alternatively, an entire file may be sent to the party. For instance, a music file being currently played, or a text file being currently displayed may be entirely sent to the party. Here, the controller 180 may utilize a function to send messages (e.g., SMS, MMS, and E-mail) so as to send the file.”) using the communication circuit (OH Fig. 1 – “Wireless communication unit 110”; Par 41 – “The wireless communication unit 110 may typically include one or more components which permit wireless communications between the mobile terminal 100 and a wireless communication system or between the mobile terminal 100 and a network within which the mobile terminal 100 is located.”).


REGARDING CLAIM 3, OH in view of MULHERKAR discloses the electronic device of claim 1, wherein the processor is configured to: 
identify the plurality of pieces of phoneme information included in the audio data (OH Par 164 – “As shown in FIG. 10, the respective databases according to information features may include a first database 161, a second database 162, a third database 163, and a fourth database 164. In this embodiment, the first database 161 may store voice information for recognizing a voice input through the microphone in units of phonemes or syllables, or morphemes. The second database 162 may store information (e.g., grammar, pronunciation precision, sentence structure, etc.) for judging an entire meaning of a voice command based on the recognized voice information”; Par 165 – “The third database 163 may be identified to correspond to information relating to menus of a specific category according to a domain preset sound (pronunciation) information, and phonemes, syllable, morphemes, words, keywords, or sentences corresponding to the pronunciation information. Accordingly, the controller 180 may determine or judge the meaning of a voice command by using at least one of the plurality of databases 161 to 164, and execute menus relating to functions or services corresponding to the judged meaning of the voice command.”), and 
select the at least the partial section based at least on an identified result (OH Par 191 – “For instance, a sentence spoken by a user in a call mode, such as ‘Have you ever listened to the music?’ may be detected (721). If the ‘music’ among the entire call content is a preset voice command, the controller 180 compares the call content with the voice commands stored in the database 163, thereby detecting the corresponding voice commands (e.g., music) included in the call content.”).


REGARDING CLAIM 4, OH in view of MULHERKAR discloses the electronic device of claim 1, wherein the processor is configured to: 
determine that the designated condition is satisfied when at least one of a case in which an input through a physical key is received, a case in which an input for an object included in a user interface of the designated application is received (OH Fig. 14; Par 194 – “Once a voice command is detected from call content in a video call mode, the controller 180 displays menus 731, 732 and 733 corresponding to the voice command at one side 730 of the display region. Here, the menu may be displayed in the form of icons, texts or other symbols.”; Par 80 – “The display 151 and a touchpad can be layered with each other such that the display 151 can be configured to function as a touch screen so as to allow a user to input information in a touching manner.”), a case in which a designated word is received through a microphone of the electronic device, a case in which a designated word is included in the acquired audio data (OH Par 190 – “The controller 180 recognizes a user's voice command from call content input through the microphone 122 (722). Then, the controller 180 compares the recognized voice command with the voice command stored in the database 163. Through the comparison process, the controller 180 detects a voice command included in the call content (723).”; Par 191 – “For instance, a sentence spoken by a user in a call mode, such as ‘Have you ever listened to the music?’ may be detected (721). If the ‘music’ among the entire call content is a preset voice command, the controller 180 compares the call content with the voice commands stored in the database 163, thereby detecting the corresponding voice commands (e.g., music) included in the call content.”), a case in which the audio data is not acquired for a designated time or longer, or a case in which an intonation of the audio data is changed to a designated intonation is satisfied.


REGARDING CLAIM 5, OH in view of MULHERKAR discloses the electronic device of claim 1.
MULHERKAR further discloses wherein, when the designated condition is satisfied (MULHERKAR Figs. 9 and 14; Col 3:32-56–“ The device 110 analyzes signals of the input audio 11 as they are received until the device 110 recognizes a keyword within the input audio 11 (illustrated as 102). The keyword may be a user identifying word or phrase, such as the user's name, for example, or may be some other word or phrase configured to activate the device 110 to perform certain operations, as described below.”; Col 17:20-47 – “When the device 110 recognizes a keyword in the audio data (illustrated as 102), the device 110 captures/compiles audio data received prior to, during, and after receipt of the keyword audio data (illustrated as 104).”), the processor is configured to transmit the at least the partial section (MULHERKAR Col 3:32-56 – “The device 110 sends captured audio data to the server 120 via the network(s) 199 (illustrated as 106).”; Col 17:20-47 – “The captured audio data is sent to the server 120 (illustrated as 106). Depending upon implementation, the device 110 may also send the server 120 location data corresponding to the device's location so that the server 120 may determine a command to execute based on the location.”) having a designated size (MULHERKAR Col 17:20-47 – “The amount of audio data captured prior to and after receipt of the keyword may be capped at a time frame beyond which audio is deemed irrelevant to the keyword with some degree of certainty or may be limited by a buffer size or other considerations. For example, audio data received by the device 110 may be stored in a buffer of the device 110 such that, when keyword audio data is recognized by the device 110, all of the audio data within the buffer is from a timeframe within the threshold time frame. The captured audio data is sent to the server 120 (illustrated as 106). Depending upon implementation, the device 110 may also send the server 120 location data corresponding to the device's location so that the server 120 may determine a command to execute based on the location.”), which is stored last with respect to a time point at which the designated condition is satisfied, among the acquired audio data to the external electronic device (MULHERKAR Col 3:32-56 – “When the device 110 recognizes a keyword (which it is configured to recognize based on the device's location) in received audio (illustrated as 102), the device 110 captures audio received prior to, during, and after receipt of the keyword (illustrated as 104), and sends audio data corresponding thereto to the server 120 for processing (illustrated as 106).”; Col 17:20-47 –“ When the device 110 recognizes a keyword in the audio data (illustrated as 102), the device 110 captures/compiles audio data received prior to, during, and after receipt of the keyword audio data (illustrated as 104).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of OH to include processing data of a designated size, as taught by MULHERKAR.
One of ordinary skill would have been motivated to include processing data of a designated size, in order to efficiently process only the relevant data (MULHERKAR Col 17).

REGARDING CLAIM 7, OH in view of MULHERKAR discloses the electronic device of claim 1.
MULHERKAR further discloses wherein the processor is configured to: 
further acquire other audio data after the designated condition is satisfied (MULHERKAR Col 3:32-56 – “When the device 110 recognizes a keyword (which it is configured to recognize based on the device's location) in received audio (illustrated as 102), the device 110 captures audio received prior to, during, and after receipt of the keyword (illustrated as 104), and sends audio data corresponding thereto to the server 120 for processing (illustrated as 106).”; Col 17:20-47 –“ When the device 110 recognizes a keyword in the audio data (illustrated as 102), the device 110 captures/compiles audio data received prior to, during, and after receipt of the keyword audio data (illustrated as 104).”); and 
further transmit at least a portion of the other audio data to the external electronic device (MULHERKAR Col 3:32-56 – “When the device 110 recognizes a keyword (which it is configured to recognize based on the device's location) in received audio (illustrated as 102), the device 110 captures audio received prior to, during, and after receipt of the keyword (illustrated as 104), and sends audio data corresponding thereto to the server 120 for processing (illustrated as 106).”; Col 17:20-47 –“ When the device 110 recognizes a keyword in the audio data (illustrated as 102), the device 110 captures/compiles audio data received prior to, during, and after receipt of the keyword audio data (illustrated as 104). …The captured audio data is sent to the server 120 (illustrated as 106).”) so that the external electronic device generates the designated information by further using other phoneme information included in the other audio data (MULHERKAR Col 17:48-65 – “The server 120 performs ASR on the audio data to determine corresponding text (illustrated as 904). The server 120 then performs NLU on the text (illustrated as 906), and therefrom determines a command based on the text (illustrated as 908) or other data, such as the location of device 110. … The device 110 .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of OH to include an external device for generating data based on audio data, as taught by MULHERKAR.
One of ordinary skill would have been motivated to include an external device for generating data based on audio data, in order to increase computational power (MULHERKAR Col 3).


CLAIM 8 is a method similar to the device of Claim 1; thus, it is rejected under the same rationale.

CLAIM 9 is a method similar to the device of Claim 2; thus, it is rejected under the same rationale.

CLAIM 10 is a method similar to the device of Claim 3; thus, it is rejected under the same rationale.

CLAIM 12 is a method similar to the device of Claim 5; thus, it is rejected under the same rationale.

CLAIM 14 is a method similar to the device of Claim 7; thus, it is rejected under the same rationale.


CLAIM 15 is a non-transitory computer-readable recording medium similar to the device of Claim 1; thus, it is rejected under the same rationale.



Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 2010/0009719 A1) in view of MULHERKAR (US 10,365,887 B1), and further in view of BYRD (US 2010/0104087 A1).

REGARDING CLAIM 6, OH in view of MULHERKAR discloses the electronic device of claim 1, wherein the designated application is one of a call application or a telemedicine application (OH par 189 – “In order to distinguish a voice command from general call content among the entire call content input in a video call mode, the controller 180 may activate a voice recognition function during the video call. The voice command may be stored in another database 163. A database for storing the voice command, or keywords to be used as the voice command may be additionally implemented.”), and [the processor is configured to distinguish and store the audio data acquired through the microphone of the electronic device and the audio data acquired through the communication circuit while the designated application is being executed].
OH in view of MULHERKAR does not explicitly teach the [square-bracketed] limitations.
BYRD discloses the [square-bracketed] limitations. BYRD discloses a method/system for speech recognition comprising: [the processor is configured to distinguish and store the audio data acquired through the microphone of the electronic device and the audio data acquired through the communication circuit while the designated application is being executed] (BYRD Par 24 – “FIG. 1 illustrates a system for an implementation of the present invention for contact center interactions via a telephone. Communications between a customer, at location 110, and a contact center agent, at 120, are input to a call recording system 130. Any of numerous commercial call recording systems can be used; however, a system employing dual-channel recording allows separation of the speech records of the two speakers and appears to give superior results compared to single-channel recording.  … The Call Transcript GUI component 300 displays the present call transcript at the agent's computer. In a preferred embodiment, displaying the transcript in real-time allows the agent to edit the transcript, for instance, correcting incorrectly-recognized words. Displaying the transcript in real-time also allows the agent to determine the quality of the transcript and to use manual logging if the quality of the transcript is too low.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of OH in view of MULHERKAR to include distinguishing audio signals acquired through different channels, as taught by BYRD.
One of ordinary skill would have been motivated to include distinguishing audio signals acquired through different channels, in order to obtain superior recognition results (BYRD Par 24).

CLAIM 13 is a method similar to the device of Claim 6; thus, it is rejected under the same rationale.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over OH (US 2010/0009719 A1) in view of MULHERKAR (US 10,365,887 B1), and further in view of PIERSOL (US 2019/0156818 A1).
REGARDING CLAIM 11, OH in view of MULHERKAR discloses the method of claim 8, wherein the designated condition comprises at least one of a case in which an input through a physical key is received, a case in which an input to an object included in a user interface of the designated application is received (OH Fig. 14; Par 194 – “Once a menus 731, 732 and 733 corresponding to the voice command at one side 730 of the display region. Here, the menu may be displayed in the form of icons, texts or other symbols.”; Par 80 – “The display 151 and a touchpad can be layered with each other such that the display 151 can be configured to function as a touch screen so as to allow a user to input information in a touching manner.”), a case in which a designated word is received through a microphone of the electronic device, a case in which the designated word is included in the acquired audio data (OH Par 190 – “The controller 180 recognizes a user's voice command from call content input through the microphone 122 (722). Then, the controller 180 compares the recognized voice command with the voice command stored in the database 163. Through the comparison process, the controller 180 detects a voice command included in the call content (723).”; Par 191 – “For instance, a sentence spoken by a user in a call mode, such as ‘Have you ever listened to the music?’ may be detected (721). If the ‘music’ among the entire call content is a preset voice command, the controller 180 compares the call content with the voice commands stored in the database 163, thereby detecting the corresponding voice commands (e.g., music) included in the call content.”), [a case in which the audio data is not acquired for a designated time or longer, and a case in which an intonation of the audio data is changed to a designated intonation].
OH in view of MULHERKAR does not explicitly teach the [square-bracketed] limitations.
PIERSOL discloses a method/system for speech recognition for controlling a device wherein the designated condition comprises at least one of [a case in which the audio data is not acquired for a designated time or longer (PIERSOL Par 72 – “To determine if an utterance has begun, a speech begin point detection algorithm may determine if an utterance has begun (also called beginpointing). Beginpointing may be based on pauses detected in speech. Pause detection may be based on the number of silence/non-speech audio frames, for instance the number of consecutive silence/non-speech frames. Energy based or acoustic model based VAD  a certain number of non-speech audio frames.”; Par 76 – “The length of a pause sufficient to qualify the pause as the beginning of a new utterance (as opposed to the continuation of an utterance in progress) may depend on the identity of the speaker. If the system is configured to perform speaker identification (techniques for which are known in the art), the system may identify the speaker and adjust the pause length sufficient to determine a beginpoint accordingly. The system may also be configured to learn pause tendencies of different speakers and to adjust its beginpointing processing accordingly.”), and a case in which an intonation of the audio data is changed to a designated intonation] (PIERSOL Par 77 – “The start of an utterance may also be determined by various characteristics of the speech including pitch, prosody, volume, rhythm, stress, intonation, cepstrum, etc. of the speech which may be determined by audio and/or speech processing components of the device (such as modules 840 or 850 discussed below). For example, a rising or falling tone of a voice may indicate a new utterance, the beginning of a command, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of OH in view of MULHERKAR to include a pause period and intonation, as taught by PIERSOL.
One of ordinary skill would have been motivated to include a pause period and intonation, in order to accurately determine a start/end point of an utterance.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655